George Howard, Jr., Judge. The sole issue to be determined is whether the judgment of the court, sitting without a jury, awarding appellee $913.77 for damages sustained to his 1969 Opel Kadette as a consequence of a collision involving a vehicle driven by the appellant, is supported by substantial evidence. It is settled law that an appellate court in testing the sufficiency of the evidence must consider the evidence in the light most favorable to the appellee, and all doubts are to be resolved and inferences drawn in his favor. Industrial Park Businessmen’s Club, Inc. et al v. Buck, 252 Ark. 513, 479 S.W. 2d 842. The appellee, who was the owner of the Opel Kadette and who is an automotive mechanic engaged in the repair business, testified extensively about the condition of his vehicle before the accident as well as after and concluded that it would cost between $900.00 and $1,000.00 to repair the damages sustained to the automobile and that the cost represented the difference in the value before and after the accident. It is clear that an owner’s testimony as to the value of his property is admissible. Payne v. Mosley, 204 Ark. 510, 162 S.W. 2d 889; Missouri Pac. R. Co. v. Chase, 180 Ark. 857, 23 S.W. 2d 256; Missouri Pac. R. Co. v. Edwards, 178 Ark. 732, 14 S.W. 2d 230. We hold that there is substantial evidence to sustain the holding of the trial court and, accordingly, we affirm. Affirmed. Newbern, J., concurs.